EXAMINER’S AMENDMENT / NOTICE OF ALLOWABILITY
REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Hsu on February 18, 2021.  Please refer to the Examiner-Initiated Interview Summary, Form PTO-413, mailed herewith.
The application has been amended as follows: 
In claim 1, on line 51, “another” has been replaced with --an--.

Allowable Subject Matter
Claims 1-9 are allowed.



Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:  The prior art, alone or in combination, did not show or teach a flow switch for a hand shower, including a switching assembly comprising a diverter member, a gearing member, a first switching assembly and a second switching assembly, with the first switching assembly including a first fixing member, a first linking rod and a sealing member, the first fixing member having a first movable chamber and the sealing member having a second movable chamber, and the second switching assembly including a second fixing member and a second linking rod, the second fixing member having a third movable chamber, as well as the fluid communication limitations of the first and second inlet openings, the first inlet channel, the first, second and third outlet channels, and the first through sixth outlet openings, facilitated by the recited structural features and limitations of the switching assembly, together with the other limitations as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752